Citation Nr: 0025506	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than December 7, 
1998, for the assignment of a 40 percent evaluation for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active duty from July 1989 to 
October 1996.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from January 1999 and March 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In the January 1999 rating decision, the RO increased the 
evaluation assigned the veteran's service-connected 
lumbosacral strain to 40 percent, effective December 7, 1998.  
In February 1999, the RO notified the veteran of its decision 
and the veteran filed a notice of disagreement (NOD) with the 
effective date assigned.  The RO based its January 1998 
decision on the evidence contained in a temporary claims file 
as the original claims file was unavailable and at the Board.  
The claims folder was returned to the RO in March 1998 with a 
Board decision, which granted the veteran service connection 
for right knee and left great toenail disorders.  However, a 
second temporary claims file was inadvertently established 
and the RO issued a rating decision in March 1999 
implementing the Board's decision.  The RO did this without 
the benefit of reviewing information in the first temporary 
folder and failed to include the 40 percent evaluation 
assigned by the RO in its January 1999 rating decision.  
Realizing its mistake, the RO consolidated the temporary 
claims files into the original claims file and issued another 
March 1999 rating decision, in which it found its initial 
March 1999 rating decision clearly and unmistakably erroneous 
in failing to bring forward the 40 percent evaluation 
assigned the lumbosacral strain in January 1999.  The second 
March 1999 decision corrected the code sheet and the combined 
evaluation to indicate that a 40 percent evaluation had been 
assigned for lumbosacral strain, effective December 7, 1998.  

In April 1999, the veteran filed a NOD with the latter rating 
decision, claiming that he was entitled to an earlier 
effective date.  A statement of the case was issued in April 
1999, and the veteran's substantive appeal was received in 
May 1999. 


FINDINGS OF FACT

1.  The Board denied an evaluation in excess of 10 percent 
for lumbosacral strain in March 1999, and the veteran did not 
appeal or seek reconsideration of this decision.

2.  A VA examination report dated December 7, 1998, which 
pertains to the veteran's back, was associated with the 
claims file following the Board's decision. 

2.  It was not factually ascertainable before December 7, 
1998, that the veteran's lumbosacral strain disorder had 
increased in severity so as to meet the criteria for a 40 
percent evaluation.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than December 7, 1998, for assignment of a 40 percent rating 
for lumbosacral strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date for a 40 percent 
evaluation for service-connected lumbosacral strain is 
plausible and thus well grounded within the meaning of 38 
C.F.R. § 5107(a) (West 1991).  The Board also finds that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Although the veteran contends that the effective date of the 
40 percent evaluation should be the date of the initial 
assignment of service connection for low back strain, the law 
and the regulations governing the assignment of effective 
dates for increased evaluations differ from those governing 
the assignment of effective dates for awards of service 
connection and the former regulations do not allow for such a 
result.  See 38 C.F.R. § 3.400(b), (o) (1999).  

In this case, in a June 1997 rating decision, the RO, in 
part, granted service connection and assigned a 10 percent 
evaluation for low back strain, effective from October 27, 
1996.  In reaching its decision, the RO considered the 
findings of an October 1996 VA examination report, in which 
no postural abnormalities or fixed deformities were noted, 
slight limitation of motion with no objective evidence of 
pain on motion was detected, the sensory examination was 
normal and the lumbar spine x-ray was within normal limits.  
The veteran subsequently disagreed with the evaluation 
assigned the low back strain and perfected an appeal to the 
Board with respect to that issue.  

In conjunction with this appeal, in February 1998, the 
veteran testified at a personal hearing.  He testified that 
he worked in construction and that his low back pain markedly 
interfered with routine functions on the job.  The veteran 
indicated that his back muscles were weak and his range of 
motion reduced; that he had an inability to maintain any 
single position for any length of time and recurrent bouts of 
radicular pain to both extremities and morning stiffness; and 
that he used a back brace and continued to receive treatment 
at the VA clinic.  In addition, an October 1997 outpatient 
record showing treatment for back pain was associated with 
the claims file. 

As noted above, in March 1999, the Board denied an evaluation 
in excess of 10 percent for low back strain.  The veteran did 
not appeal the Board's denial to the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) or seek reconsideration of 
the decision.  The Board's decision is therefore final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

While the veteran's claim file was before the Board on 
appeal, the RO created a temporary file and VA examined the 
veteran on December 7, 1998.  The examination report, which 
has a January 1999 addendum, indicates that the purpose of 
the examination was for review.  The report of this 
examination reveals tenderness over the lumbosacral area, 
primarily on the left side.  It also reveals that the veteran 
had no pain on straight-leg raising; normal lower extremity 
reflexes; no evidence of radiation of pain down the legs; 
flexion to 45 degrees; extension to 10 degrees; and an 
ability to bend to the side to 10 degrees.  The diagnosis was 
lumbosacral strain with persistent and constant back pain.

In a January 1999 rating decision, the RO increased the 
evaluation assigned the veteran's lumbosacral strain to 40 
percent, effective from December 7, 1998.  The RO's decision 
reflects that the review was conducted on the jurisdictional 
basis of the "routine future examination," rather than in 
response to a claim for an increased evaluation.  In February 
1999, the veteran disagreed with the effective date of the 
increased evaluation, contending that the 40 percent 
evaluation should be assigned an effective date of November 
1, 1996, which immediately follows his discharge.

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  The 
effective date of an increased evaluation for a service-
connected disability is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the date of the receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (holding 
that 38 C.F.R. § 3.400(o)(2) is not for application where the 
filing of the claim for increase precedes the increase in 
disability).  The date of an outpatient or inpatient 
examination will be accepted as the date of receipt of a 
claim for increased benefits when such report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. § 
3.157 (1999).

In light of the aforementioned law and regulations, the 
essential questions before the Board in this case are: (1) 
when was the date the claim for an increased evaluation was 
filed; and (2) when was it factually ascertainable that a 40 
percent evaluation was warranted.  With regard to the first 
question, it is clear that the receipt date is December 7, 
1998, the date of the VA examination of the veteran's back.  
From December 1996, when the veteran initially filed his 
claim for an increased evaluation (the denial of which became 
final in March 1999) to December 7, 1998, when the 
examination of the veteran's back was conducted, the veteran 
did not file any other claims for increased evaluations. 

With regard to the second question, the Board notes that the 
veteran's low back disorder has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.  Under 
Diagnostic Code 5292, a 40 percent evaluation is the maximum 
contemplated evaluation and is assignable for severe 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires moderate limitation of motion.  Under 
Diagnostic Code 5295, a 40 percent evaluation is the maximum 
contemplated evaluation and is assignable for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
requires lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.

Turning to the evidence, the Board is unable to ascertain any 
basis for finding that it was factually ascertainable that 
the criteria for a 40 percent evaluation were met before the 
December 7, 1998 VA examination.  As noted in the Board's 
March 1999 decision, although the veteran complained of 
muscle spasm, there was no such finding during the January 
1997 VA examination or the October 1997 outpatient visit.  
The Board thus found that the preponderance of the evidence 
was against an evaluation in excess of 10 percent for low 
back strain under Diagnostic Code 5295.  In addition, the 
Board noted that, although the January 1997 VA examination 
shows rotation to the right to be 5 degrees less than to the 
left, the October 1997 outpatient reports shows normal range 
of motion.  In light of these facts, the Board found that any 
loss of range of motion was no more than slight and did not 
warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5292.  

The December 1998 VA examination report, on the other hand, 
documents a clinical finding that the veteran has tenderness 
over the lumbosacral area, primarily on the left side, and 
more extensive limitation of motion.  During this 
examination, the veteran flexed to 45 degrees, extended to 10 
degrees and bent to the side to 10 degrees.  The diagnosis 
was lumbosacral strain with persistent and constant back 
pain.  

If there was evidence of record dated a year before December 
7, 1998, which made it factually ascertainable that an 
increase in disability had occurred, assignment of an earlier 
effective date would be warranted under 38 C.F.R. 
§ 3.400(o)(2).  However, the Board has been unable to 
identify such evidence and the veteran has not pointed to any 
such evidence.  Accordingly, the Board finds that it was not 
factually ascertainable until December 7, 1998 that the 
veteran's back disorder had increased in severity so as to 
meet the criteria for a 40 percent evaluation.  Therefore, 
the effective date for the assignment of a 40 percent 
evaluation for the veteran's lumbosacral strain is the date 
of the VA examination, also December 7, 1998, which the Board 
accepts as the date of receipt of the veteran's claim for an 
increased evaluation.  The preponderance of the evidence is 
against an effective date prior to December 7, 1998.


ORDER

An effective date earlier than December 7, 1998 for the 
assignment of a 40 percent evaluation for lumbosacral strain 
is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

